Citation Nr: 1329641	
Decision Date: 09/16/13    Archive Date: 09/20/13

DOCKET NO.  07-24 619	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to nonservice-connected pension benefits.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

David Gratz, Counsel







INTRODUCTION

The Veteran served on active duty from December 1965 to 
August 1969.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2007 rating decision by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Petersburg, Florida.

In December 2010, the Board remanded this case for further 
development.  

The issue of entitlement to service connection for a right 
wrist disorder been raised by the record, including in the 
Veteran's December 2006 statement, but has not been 
adjudicated by the Agency of Original Jurisdiction (AOJ).  
Therefore, the Board does not have jurisdiction over it, and 
it is referred to the AOJ for appropriate action.

The portion of the Veteran's nonservice- connected pension 
claim relating to whether his income is excessive is 
addressed in the REMAND portion of the decision below and is 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.


FINDINGS OF FACT

1.  The Veteran served honorably for more than 90 days 
during a period of war. 
 
2.  The Veteran was born in March 1946, is now 67 years of 
age and has not been employed for many years.


CONCLUSION OF LAW

Nonservice-connected pension benefits are warranted.  38 
U.S.C.A. §§ 1502, 1513, 1521 (West 2002); 38 C.F.R. §§ 3.3, 
3.314, 3.321, 3.342(a), 4.15, 4.16, 4.17 (2012).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In this decision, the Board grants entitlement to a 
permanent and total disability rating for nonservice-
connected pension purposes, and remands that part of his 
nonservice-connected pension claim relating to whether his 
income is excessive.  As such, no discussion of VA's duty to 
notify and assist is necessary. 

The Veteran seeks nonservice-connected pension benefits.  
Under VA regulations, the payment of nonservice-connected 
pension benefits is provided to Veterans who are permanently 
and totally disabled from a nonservice-connected disability 
which is not the result of willful misconduct, but only 
where the Veteran has the requisite active wartime service.  
38 U.S.C.A. § 1521(a); 38 C.F.R. §§ 3.3, 3.314(b).  In order 
for pension benefits to be granted, the evidence must 
generally demonstrate three things: (1) the Veteran meets 
the service requirements; (2) he is totally and permanently 
disabled by age or disability; and (3) his income and net 
worth do not exceed the amounts specified by law. 
 
A Veteran will be considered permanently and totally 
disabled if he is a patient in a nursing home for long-term 
care, is disabled as determined by Social Security, is 
unemployable as a result of disability reasonably certain to 
continue throughout the life of the person, is suffering 
from any disability which is sufficient to render it 
impossible for the average person to follow a substantially 
gainful occupation, but only if it is reasonably certain 
that such disability will continue throughout the life of 
the person, or where the Veteran has any disease or disorder 
determined by VA to be of such a nature as to justify a 
determination that persons suffering from that disease or 
disorder are permanently and totally disabled.  38 C.F.R. § 
3.3(a)(3). 
 
Total and permanent disability may be determined on the 
basis of the objective "average person" or subjective 
"unemployability" tests, or on an extraschedular basis.  38 
C.F.R. §§ 3.321(b)(2), 4.15, 4.16(a), 4.17; see Brown v. 
Derwinski, 2 Vet. App. 444 (1992) (provides an analytical 
framework for application in pension cases).  Under 38 
C.F.R. § 4.15, permanent total disability occurs when there 
is a schedular rating total of 100 percent pursuant to the 
schedule of ratings or when one of the following conditions 
exist: the permanent loss of the use of both hands, or of 
both feet, or of one hand and one foot, or of the sight of 
both eyes, or becoming permanently helpless or permanently 
bedridden. 
 
A finding of permanent and total disability based solely on 
"objective" criteria requires rating each disability under 
the appropriate Diagnostic Code of the VA's Schedule for 
Rating Disabilities, to determine whether the Veteran has a 
combined 100 percent schedular evaluation for pension 
purposes.  Roberts v. Derwinski, 2 Vet. App. 387, 390 
(1992).  Permanent and total disability evaluations for 
pension purposes will be authorized, provided other 
requirements of entitlement are met, for congenital, 
developmental, hereditary, or familial conditions, as well 
as for disabilities that require indefinite periods of 
hospitalization.  38 C.F.R. § 3.342(b). 
 
Alternatively, a Veteran may establish permanent and total 
disability for pension purposes even absent a combined 100 
percent schedular evaluation by proving he has a lifetime 
impairment precluding him from securing and following 
substantially gainful employment.  38 U.S.C.A. §§ 1502, 
1521(a); 38 C.F.R. § 4.17.  This is accomplished by proving 
the Veteran meets the percentage requirements of 38 C.F.R. § 
4.16.  Under 38 C.F.R. § 4.16, total disability will be 
assigned when (1) there is one disability ratable at 60 
percent or more or (2) if there are two or more 
disabilities, at least one disability ratable at 40 percent 
or more, and sufficient additional disability to bring the 
combined rating to 70 percent or more.  When these 
percentages are met, a total disability will be assigned 
upon a showing the Veteran is unable to secure and follow 
substantially gainful employment by reasons of his 
disability.  Prior employment or unemployment status is 
immaterial if in the judgment of the rating board the 
Veteran's disabilities render him or her unemployable.  38 
C.F.R. § 4.17. 
 
Where the evidence of record establishes that an applicant 
for pension who is basically eligible fails to meet the 
disability requirements based on the percentage standards of 
the rating schedule but has other factors which make him 
unemployable, the Adjudication Officer or in some cases the 
rating board can approve a permanent and total disability 
rating for pension purposes on an extraschedular basis.  The 
Adjudication Officer or rating board will examine factors 
such as whether the Veteran is unemployable by reason of his 
disability(ies), age, occupational background and other 
related factors.  38 C.F.R. § 3.321(b)(2). 
 
Alternatively, the Veteran may be eligible for pension 
benefits based upon his age.  Under 38 U.S.C.A. § 1513, 
pension benefits are to be paid to Veterans of a period of 
war who are at least 65 years old and meet the service 
requirements of 38 U.S.C.A. § 1521(j) and income and net 
worth requirements.  If the Veteran is entitled to pension 
benefits under both 38 U.S.C.A. § 1513 and 38 U.S.C.A. § 
1521, pension shall be paid to the Veteran only under 38 
U.S.C.A. § 1521.  See 38 U.S.C.A. § 1513(b). 
 
The Veteran's Form DD-214 shows that he served on active 
duty from December 1965 to August 1969, during the Vietnam 
era.  Therefore, he has the required period of wartime 
service.  The evidence also reflects the Veteran is now 67 
years of age and has not been employed for many years.  As 
such, entitlement to pension benefits under 38 U.S.C.A. § 
1513 and 38 C.F.R. § 3.342 is warranted.


ORDER

Entitlement to a permanent and total disability rating for 
nonservice-connected pension purposes is granted; to this 
extent only, the appeal is granted.


REMAND

In the above decision, the Board found that the Veteran is 
permanently and totally disabled for pension purposes; 
however, entitlement to pension is contingent upon him 
meeting the income and net worth requirements of 38 C.F.R. § 
3.23 and 38 C.F.R. § 3.274.  The most recently filed VA 
forms pertaining to the Veteran's income, Form 21-8940 and 
Form 21-527, are dated June 2006 and December 2006, 
respectively.  In Form 21-8940, the Veteran indicated that 
he had no total earned income for the past 12 months.  In 
Form 21-527, he indicated that he has no gross monthly 
income.  Additionally, the Veteran reported in a February 
2011 letter that "I did start my Social Security at the age 
of 62 which pays at this time $695."  The Board calculates 
that the Veteran reached the age of 62 in 2008.

No updated evidence as to the Veteran's annual income or net 
worth has been associated with the claims file.  Although 
the questions of basic eligibility and the existence of a 
permanent and total disability rating for nonservice-
connected pension purposes have been adjudicated, the Board 
finds that because income is a component of the Veteran's 
pension claim, VA must adjudicate that issue.  Accordingly, 
the Veteran must be asked to submit records showing his 
current income and net worth.  38 C.F.R. §§ 3.3, 3.23 
(2012). 

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and request that 
he provide a detailed summary of his 
current household income and expenses, and 
as well summaries of his income and 
expenses for all years within the 
effective date of the grant of entitlement 
to nonservice-connected pension benefits 
assigned by the AOJ.  Send the Veteran 
copies of VA Form 21-0516-1, Improved 
Pension Eligibility Verification Report, 
for the purpose of providing this 
information.

2.  After providing the Veteran adequate 
time to respond, and after conducting any 
further development deemed warranted, 
readjudicate the appeal.  The RO must 
specifically consider the Veteran's basic 
income eligibility for entitlement to 
nonservice-connected pension benefits.  If 
the benefits sought are not granted, the 
Veteran and his representative should be 
furnished a Supplemental Statement of the 
Case, and be afforded a reasonable 
opportunity to respond. 

The appellant has the right to submit additional evidence 
and argument on the matter the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



____________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


